DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 10/19/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 12/16/2020 has been entered.
This Office Action is in response to the Amendment filed on 12/16/2020. 
In the instant Amendment, claims 1, 4-9, 13-15 and 20-21 have been amended. Claims 2-3 have been cancelled.
Claims 1 and 4-23 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-055482, filed on 03/23/2018.

Response to Amendment/ Argument

           Applicant's arguments with respect to independent claims 1 and 21, filed on 12/16/2020, have been considered but are not persuasive. The previously cited references Walker discloses all the limitations as cited in independent claims 1 and 21. See the following rejection.
Applicant argues that Walker do not teach the limitation control the imager or the support to perform an operation input on condition that a strength of the grip of the user detected exceeds a preset threshold as cited in amended claims 1 and 21. However, after careful consideration, Examiner must respectfully disagree and submit that Walker [0025] discloses when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250. The grip sensor can be a force sensor. The grip sensor can measure magnitude of the grip force/pressure, i.e. strength of grip, as in [0051]. Walker [0052] further discloses a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, could be used to trigger recording of image. Hence, the imager is controlled to capture image based on detected strength of the grip of user, i.e. strength of grip exceeds a threshold which is zero, or in a certain pattern. Therefore, Walker discloses the limitation as cited in claims 1 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5-10, 13 and 21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (U.S 2017/0215720) hereinafter Walker.
Regarding claim 1, Walker discloses a medical observation apparatus (Walker Fig. 2, [0021]: medical apparatus 200), comprising: 
an imager to image an observation target (Walker Fig. 2, [0021]: a handle portion 250 having an image capture portion 210 (e.g. a camera) tap capture image of a target); 
a support that supports the imager on a distal 5disend side (Walker Fig. 2, [0021]: image capture portion 210 is supported by a handle 250 on an end side as in Fig. 2);

at least one grip detector on an outer circumference of the imager configured to detect a grip of a user (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250); and 
circuitry configured to determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to perform an operation input on condition that a strength of the grip of the user detected exceeds a preset threshold (Walker [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects; [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250. The grip sensor can be a force sensor; [0051]: the grip sensor can measure magnitude of the grip force/pressure, i.e. strength of grip; [0052]: a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, could be used to trigger recording of image. Hence, control the imager based on strength of the grip of user, i.e. strength of grip exceeds a threshold which is zero, or in a certain pattern).  

Regarding claim 5, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses acquire grip sensing 25data from the grip detector, control the imager or the support on a basis of the grip sensing data (Walker [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820 to perform the function).  

Regarding claim 6, Walker disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Walker further discloses determine the state of the grip of the user on a basis of the grip sensing data, andSP372248XX0056/59 control the imager or the support on a basis of a result of the determination (Walker  [0028]-[0030]: processor 820 to perform function; [0025]: when the handle is detected to be gripped by the operator’s hand, hence a state of grip, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0026]: one or more grip sensors to detect that the operator’s hand is in place in such a manner, i.e. a state of grip, that it is likely the laryngoscope is in active use; [0025]: the grip sensor 275 can be a pressure sensor or force sensor, which can detect a force or strength of the grip of the user. Multiple sensors are used help differentiate the circumferential grip of a hand versus stray contact with some other object; [0051]: not only recognize the presence versus absence of operator’s hand grip, but also measures the magnitude of the grip force/pressure, and the amount of handle surface area that is being directly contacted by the operator’s hand, hence state of grip).  

Regarding claim 7, Walker discloses all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Walker broadly discloses compare the grip sensing data with a preset predetermined threshold value, and control the imager or the support on a basis of a result of the comparison (Walker [0026]: one or more grip sensors to detect that the operator’s hand is in place in such a manner, i.e. a state of grip, that it is likely the laryngoscope is in active use; [0025]: the grip sensor 275 can be a pressure sensor or force sensor, which can detect a force or strength of the grip of the user; [0051]: the sensors not only recognize the presence versus absence of operator’s hand grip, but also measures the magnitude of the grip force/pressure, and the amount of handle surface area that is being directly contacted by the operator’s hand, hence state of grip; [0024]: multiple sensors are used to help differentiate the circumferential grip of a hand versus stray contact with some other object; [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250. Hence, compare grip sensing data which is area of contact sensed with circumference of user’s hand, i.e. user profile information which is known, to determine a grip of a hand versus stray contact for control the imager device).  

 Regarding claim 8, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses a medical operating section on the outer circumference of the imager, wherein the circuitry is configured to control the imager or the support on a basis of an operation input to the medical operating section (Walker Fig. 2, [0021]: a handle portion 250 having an image capture portion 210 (e.g. a camera) tap capture image of a target, hence installed on outer circumference of imaging section to capture image; [0025]: when the handle is detected to be gripped by the operator’s hand, hence a state of grip, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820; [0025]: power button 216 to active image capture portion 210, hence medical operating section).  

Regarding claim 9, Walker discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein the medical operating section includes an operating button for operating the imager or an operating button for switching an operating mode of the support (Walker Fig. 2, [0025]: power button 216 to active image capture portion 210, hence operating imaging section).  

20 Regarding claim 10, Walker discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein one or more grip detectors are installed on a part of the outer circumference which a hand of the user comes into contact with in a state in which the user (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250, wherein grip sensor is installed on a part of the outer circumference of handle portion 250 which a hand of user comes into contact as in Fig. 2. Circumferential grip of a hand can be detected versus stray contact with some other object; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors and on condition that the grip of the user is detected and not a stray contact with other objects. The placement of the grip sensors on the handle is a design choice with the purpose of enhancing the determination of an in-use grip by an operator versus stray contact. Hence, the hand of the user can comes into contact with the sensors on the outer circumference and the user is still able to press the power button 216).  

Regarding claim 13, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses wherein the gripSP372248XX00 57/59detector is on the outer circumference to surround the imager (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250, wherein grip sensor is installed on a part of the outer circumference of handle portion 250 which a hand of user comes into contact as in Fig. 2. The handle portion 250 has imaging portion 210 extending from it, hence the handle portion and the imaging portion can be considered medical imaging section, which the grip detection senor on the outer circumference; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors and on condition that the grip of the user is detected and not a stray contact with other objects. The placement of the grip sensors on the handle is a design choice with the purpose of enhancing the determination of an in-use grip by an operator versus stray contact).  

Regarding claim 21, Walker discloses a medical observation apparatus, comprising: 
a imager to image an observation target  (Walker Fig. 2, [0021]: a handle portion 250 having an image capture portion 210 (e.g. a camera) tap capture image of a target); 
a support to support the imager on a distal 5distalend side (Walker Fig. 2, [0021]: image capture portion 210 is supported by a handle 250 on an end side as in Fig. 2);
15a substantially rod-like medical operating section configured to accept an operation input  (Walker Fig. 2, [0025]: rod-like handle having power button 216, i.e. operation section, to active image capture portion 210, hence accept operation input); 
at least one grip detector in the medical operating section and configured to detect a grip of a user (Walker Fig. 2, [0025]: grip sensor 275 to detect that an operator is gripping the handle 250); and 
circuitry configured to determine a state of the grip of the user based on a detection result of the grip detector and control the imager or the support to perform an operation input on condition that a strength of the grip of the user detected exceeds a preset threshold (Walker [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. The grip sensor can be a force sensor; [0051]: the grip sensor can measure magnitude of the grip force/pressure, i.e. strength of grip; [0052]: a certain pattern of applied grip pressure/force, such as two squeezes in rapid succession akin to a double mouse click on a computer, could be used to trigger recording of image. Hence, control the imager based on strength of the grip of user, i.e. strength of grip exceeds a threshold which is zero, or in a certain pattern).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Neuber et al. (U.S. 2003/0090054) hereinafter Neuber.
Regarding claim 4, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the circuitry is configured to release a brake of the support on condition that the state of the grip exceeds the preset threshold. 
However, Neuber discloses release a brake of the support on condition that the state of the grip exceeds the preset threshold (Neuber [0019], [0028]: a transportation trolley having a support and lockable holding arm 6; [0032]: when a force applied to the holding arm 6 exceeds a threshold limit, the locking of the holding arm is released).
Walker and Neuber are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the circuitry is configured to release a brake of the support on condition that the state of the grip exceeds a preset threshold, as taught by Neuber, for a safety function (Neuber [0026]).

Claims 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Langell et al. (U.S. 2016/0000301) hereinafter Langell.
 Regarding claim 11, Walker discloses all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Walker broadly discloses wherein an arc-like concavo-convex section is formed in at least a part of the outer circumference (Walker Fig. 2: an outer circumference of the imaging system 200 is in a form of an arc-like concavo-convex section as in Fig. 2).  
Furthermore, Langell discloses wherein an arc-like concavo-convex section is formed in at least a part of the outer circumference (Langell Fig. 2, [0054]: a notch 202, which is an arc-like concavo-convex section as in Fig. 2, is provided on the grab handle 200).  
Walker and Langell are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having an arc-like concavo-convex section formed in at least a part of the outer circumference, as taught by Langell, for user to easily grab the handle of the medical imaging system (Langell [0054]).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Inglis et al. (U.S. 2019/0133430) hereinafter Inglis.
Regarding claim 12, Walker disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the grip detector overlaps the medical operating section.  
 Walker discloses the grip detector and the medical operating section are installed on outer circumference of the device and the placement of the sensor is a design choice (Walker Fig. 2: grip sensor 275 and the power button 216 are both on outer circumference of the device as in Fig. 2; [0025]: more grip sensors can also be used and disposed at desired places to detect and differentiate circumferential grip of a hand. The placement of the grip sensor in the handle or elsewhere is a design choice).
Furthermore, Inglis discloses wherein the grip detector overlaps the medical operating section (Inglis [0029]: input button, i.e. medical operating section, can use touch sensor to detect object such as finger so the user to operate the medical imaging device; [0056]: touch sensor 64 can be provided on imaging device 10 having a handle as in Fig. 1. The touch sensor is disposed at a position that can be touched by finger of the user when the user is holding the handle portion 20 of the imaging device, hence, the touch sensor can be grip detecting sensor which is overlap the button 64).  
Walker and Inglis are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the grip detecting section is installed to overlap the medical operating section, as taught by Inglis, for the user to conveniently input control commands for the imaging device while using the imaging device (Inglis [0029], [0056]).

Claims 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Farritor et al. (U.S. 2019/0090965) hereinafter Farritor.
Regarding claim 14, Walker discloses all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Walker discloses 10the circuitry is configured to control the imager or the support on a basis of the operation input (Walker [0025]: when the handle is detected to be gripped by the operator’s hand, recording is initiated and continued for as long as the operator’s hand maintains a grip on the handle 250; [0028]-[0030]: processor 820; [0024]: multiple sensors can be used to help differentiate the circumferential grip of a hand versus stray contact with some other objects. Hence, the recording of the camera is controlled based on operation input which is other input from other sensors of the multiple sensors to detect a grip and not a stray contact with other object).
Walker does not explicitly disclose 5an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control the imager or the support on a basis of a result of the determination.
However, Farritor discloses an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control the imager or the support on a basis of a result of the determination and an operation input (Farritor Fig. 10, [0127]: a surgeon console 100 interface with surgeon’s hand to control the robot arm and camera. A sensor can be used to sense the surgeon’s hands are properly engaged, wherein the console can be a joystick as in [0115], [0082], hence detecting a state of grip. Input from the control is an operation input which is used to control the camera position; [0070]: the robot has tracking camera system which can be manually controlled; [0076], [0115]: the camera is connected to the console and the angle of the camera can be controlled to adjust the viewing direction of the camera as also in [0079]-[0080]; [0116]: data relating to the position of the camera and the arms can be used to choose the direction of the camera, hence control the imaging section or the support section; [0124]: orientation of the camera can be determined, hence observation direction).
Walker and Farritor are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having an angle detector to detect an observation direction of the imager, wherein the circuitry is configured to determine the state of the grip of the user on a basis of the grip sensing data and angle sensing data from the angle detector, and 10the circuitry is configured to control the imager or the support on a basis of a result of the determination and an operation input, as taught by Farritor, to enhance ease of handling and use and to view desired view (Farritor [0065], [0079]).

Claims 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Reavill et al. (U.S. 2018/0259122) hereinafter Reavill.
 Regarding claim 16, Walker discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose a light emitter to emit light on a basis of a detection result of the grip detector.  
However, Reavill discloses a light emitter to emit light on a basis of a detection result of the grip detector (Reavill [0029]: suspension arm to assist medical personnel; [0046]: an indicator light indicate that the touch sensor is sensing contact, hence emit light on basis of detection result of detector).
Walker and Reavill are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having a light emitter to emit light on a basis of a detection result of the grip detector, as taught by Reavill, to indicate the sensor in use (Reavill [0046]).


Claims 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Meyer (U.S. 2005/0173201).
Regarding claim 17, Walker and Reavill disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the light emitter overlaps25emitter e the operating section.
Meyer discloses wherein the light emitter overlaps the operating section (Meyer Fig. 5, [0045]: an electrical switch has a light emitting diodes 537 overlap with push button 500, i.e. operating section, as in Fig. 5).  
Walker and Reavill and Meyer are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker and Reavill, and further incorporate having the light 25 emitter overlap the medical operating section, as taught by Meyer, to indicate the use of operating section (Meyer [0045]).

Claims 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Mikesell et al. (U.S. 2013/0138021) hereinafter Mikesell.
Regarding claim 15, Walker discloses all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Walker broadly discloses determine the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance, and control the imager or the support on a basis of a result of the determination and the operation input (Walker [0026]: one or more grip sensors to detect that the operator’s hand is in place in such a manner, i.e. a state of grip, that it is likely the laryngoscope is in active use; [0024]: the grip sensor 275 can be a pressure sensor or force sensor, which can detect a force or strength of the grip of the user. Multiple sensors are used to help differentiate the circumferential grip of a hand versus stray contact with some other object. The circumferential grip of a hand can be profile information of a user which is known hence acquired in advance and is used to differentiate with stray contact; [0051]: not only recognize the presence versus absence of operator’s hand grip, but also measures the magnitude of the grip force/pressure, and the amount of handle surface area that is being directly contacted by the operator’s hand, hence state of grip).
Furthermore, Mikesell discloses determine the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance (Mikesell Fig. 1, [0023], [0006]: a gripping force measurement bar 110; [0031]: degree of the gripping force of a hand or extend of rotation of a wrist with figures or graphic format can be displayed on a display screen; [0027], [0013]: saved data, hence acquired in advance, of measurement values of degree of griping force of user is used for analysis of the quantity of use; [0038], [0041]: identifier code for user identification or stored measurement data).
Walker and Mikesell are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate determining the state of the grip of the user on a basis of 15the grip sensing data and profile information of the user acquired in advance, and controlling the imager or the support on a basis of a result of the determination and the operation input, as taught by Mikesell, to allow the user to monitor the degree of use on a real-time basis and control the degree of user easily and analysis of quantity of use (Mikesell [0015], [0027]).

Regarding claim 18, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker further discloses a display to display a medical captured image of the observation target30 (Walker Fig. 2, [0023]: a display 225; [0043]: video data can be displayed on a display).  
Walker does not explicitly disclose display a state of the grip of the user.
However, Mikesell discloses display a state of the grip of the user (Mikesell Fig. 1, [0023], [0006]: a gripping force measurement bar 110; [0031]: degree of the gripping force of a hand or extend of rotation of a wrist with figures or graphic format can be displayed on a display screen).
Walker and Mikesell are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate displaying a state of the grip of the user, as taught by Mikesell, to allow the user to monitor the degree of use on a real-time basis and control the degree of user easily (Mikesell [0015]).

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Wilson et al. (U.S. 2015/0366438) hereinafter Wilson.

Regarding claim 19, Walker discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the support includes an arm configured by connecting a plurality of links to one another via a joint.  
However, Wilson discloses wherein the support includes an arm configured by connecting a plurality of links to one another via a joint (Wilson Fig. 4, [0059]-[0056]: a positioning arm 200 to support the imaging device 105. The positioning arm has rotation joins and links at the joins and gimbal to allow positioning of the imaging device).  
Walker and Wilson are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the support includes an arm configured by connecting a plurality of links to one another via a joint, as taught by Wilson, for the surgeon to freely move the medical imaging device when desired (Wilson [0064]).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Kurtzer (U.S. 5,168,863).
Regarding claim 20, Walker disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose a medical sterilization cover configured to cover at least a part of the imager and the support and secure a sterile state of the medical observation apparatus.  
 Kurtzer discloses a medical sterilization cover configured to cover at least a part of the imager and the support and secure a sterile state of the medical observation apparatus (Kurtzer Fig. 1, Col. 4, lines 7-45: covering 20 to cover camera head 14 and other portions of the imaging apparatus including light guide 18 and hub 13 and adapter 12, which are support section of the camera 14, as in Col. 3, lines 15-20 and 34-42).  
Walker and Kurtzer are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having a medical sterilization cover configured to cover at least a part of the medical imager and the support and secure a sterile state of the medical observation apparatus, as taught by Kurtzer, to be assured that no portion of the medical imaging system will serve as a source of spore, viral or bacterial contamination (Kurtzer Col. 4, lines 45-49).

Claims 22-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Walker et al. (U.S 2017/0215720) hereinafter Walker, in view of Achiwa et al. (U.S 2019/0262215) hereinafter Achiwa.
Regarding claims 22 and 23, Walker discloses all the limitations of claims 21 and 1, respectively, and are analyzed as previously discussed with respect to that claim.
Walker does not explicitly disclose wherein the operation input is separate from the grip.
However, Achiwa discloses wherein the operation input is separate from the grip (Achiwa Figs. 1-3, [0041]: a grasp detection unit 25R in turned on when a pressure is applied with the switch grip portion 26b moved toward the grip portion 26a when the user grasp the handle 20R, and turned off when the pressure is not applied; [0042]: a mechanism locks rotation of wheels of a supporting system 10 when the brake lever BKL is detected to be grasped and pulled toward the grip portion 26a by the user; [0048]: where it is determined by the grasp detection unit 25R, 25L that any of the handles 20R, 20L are grasped, the handle movement limiting units 35R, 35L permit movement of the handles. The drive units 64R and 64L may be unlocked in case where it is determined that handles 20R, 20L are grasped; [0045]-[0046], [0040]: a signal cable transfers detection signal from grasp detection unit 25R and right handle tilt detection unit 33R to the control unit 40; Fig. 7, [0064]-[0065]: the control unit determines an operation mode on the basis of the respective states of the right handle tilt, the left handle tilt, the right and left handle position to control the support system 10 to travel straight or to make a turn as in Fig. 7. Hence, controlling a support based on an operation input, i.e. handle tilted, and on condition that the grip of the user is detected by grasp detection unit 25R, wherein the operation of tilting is separate from the grip).
Walker and Achiwa are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Walker, and further incorporate having the operation input is separate from the grip, as taught by Achiwa, to perform different control modes on the support system based on different inputs of the user while grasping the handle (Achiwa [0064]-[0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486